DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	This Office Action is in response to the Amendment filed 20 December 2021. Claim(s) 1-13 are currently pending. The Examiner acknowledges the amendments to claim(s) 1 and 13.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
flexible member in claims 1 and 13
polymeric component in claims 1 and 13
binding component in claims 1 and 13
locking mechanism in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caillouette et al. (US 3,847,157, “Caillouette”) in view of Garay et al. (US 4,925,446, “Garay).
Regarding claims 1 and 8, Caillouette discloses a system capable of transesophageal retrieval including a polymeric component having a flexible member in the form of a tube (T; C3;L21-25). A binding component in the form of a strip (28) including ferromagnetic particles (14;C10; L5-13) that is associated with an end portion of the polymeric component (Fig. 2). It is noted that associated with is interpreted as being used with, connected to, related to or accompanied with. A sensor (I; C3; L40-45) is associated with an end portion of the polymeric component. The system is capable of passing through a nasogastric tube and/or endoscopic tube. However, Caillouette does not disclose that the system is capable of binding, via the binding component to a gastric residence system. 
In the same field of endeavor, gastro devices, Garay teaches a naso-gastric tube (15) that is capable of being inserted through the mouth and esophagus into the stomach to deliver a gastric residence system (10). The gastric residence system includes an inflatable member (11), valve (21) and an inflation tube (12; C3:L63-67, 
Regarding claim 2, the combination of Caillouette and Garay discloses that the binding component includes a magnet wherein the ferromagnetic particles of magnetic material (C3;L10-20; Caillouette).
Regarding claim 4, the combination of Caillouette and Garay discloses that the system is capable of magnetically associating with a gastric residence system (C3; L38-67; Caillouette; Garay (C5:L51-56)). It is noted that the gastric residence is positively recited after the second occurrence in line 7 of claim 1. 
Regarding claim 5, the combination of Caillouette and Garay discloses that the sensor is capable of determining a distance between the binding component and a second component (C3; L38-67; Caillouette). It is noted that the second component is not positively recited. 
Regarding claim 7.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caillouette in view of Garay, as applied to claim 1 above, and further in view of Olivares (US 2017/0218537A1).
Regarding claim 3, the combination of Caillouette and Garay discloses magnetic particles as a binding component that is capable of binding to a magnet (48) but does not disclose that the binding component includes a first species capable of interacting with a second species via a binding event. 
In the same field of endeavor, which is binding components, Olivares teaches a binding pair that having a nucleic acid that includes magnetic material immobilized to a tube and a second member of the binding pair that is associated with the tube by way of a reactive group [0122]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the magnetic material of the combination of Caillouette and Garay with the magnetic material and nucleic acid binding component, as taught by Olivares, as this modification involves the simple substitution of one binding component for another for the predictable result of providing means for coupling two components. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caillouette in view of Garay, as applied to claim 5 above, and further in view of Sonnenschein et al. (US 2017/0218537A1, “Sonnenschein”).
Regarding claim 6
In the same field of endeavor, which is sensors, Sonnenschein teaches a sensor that is capable of detecting and measuring motion of the tube. Multiple sensors are suitable for this purpose and include Hall effect sensors [0053].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sensor of the combination of Caillouette and Garay, with the sensor, as taught by Sonnenschein, as this modification involves the simple substitution of one sensor for another for the predictable result of providing detection means.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caillouette in view of Garay, as applied to claim 5 above, and further in view of Maloney (US 2009/0112248A1).
Regarding claim 9, the combination of Caillouette and Garay does not disclose that the maximum diameter of the system is 7mm or less. 
In the same field of endeavor, which is gastric tubes, Maloney teaches a nasogastric tube that is formed of a flexible polymeric material [0023]. The tube ranges in maximum diameter of 5-10mm which is within the claimed range of less than or equal to 7mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the tube of the combination of Caillouette and Garay with a maximum diameter of less than or equal to 7mm, as taught by Maloney, since it has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.
Claim(s) 1, 2, 4, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein (US 2010/0094116A1) in view of Maloney (US 2009/0112248A1) in view of Garay et al. (US 4,925,446, “Garay”).
Regarding claims 1, 8 and 9, Silverstein discloses a system capable of transesophageal retrieval including a component having a flexible member in the form of a tube (114; [0133]). A binding component in the form of a magnet (116) that is associated with an end portion of the component (Fig. 10). It is noted that associated with is interpreted as being used with, connected to, related to or accompanied with. A sensor (118; [0134]) is associated with an end portion of the polymeric component. The system is capable of passing through an endoscopic tube (Fig. 57). However, Silverstein does not disclose that the component having a flexible member is polymeric or that the system is capable of binding, via the binding component to a gastric residence system. 
In the same field of endeavor, which is nasogastric tubes, Maloney teaches a nasogastric tube that is formed of a flexible polymeric material [0023]. The tube ranges in maximum diameter of 5-10mm which is within the claimed range of less than or equal to 7mm. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the tube of Silverstein of a flexible polymeric material, as taught by Maloney, for the predictable result of providing a material with the flexibility to maneuver through the nose or throat into the esophagus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the tube of Silverstein with a maximum diameter of less than or equal to 7mm, as taught by Maloney, since it has In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In the same field of endeavor, gastro devices, Garay teaches a naso-gastric tube (15) that is capable of being inserted through the mouth and esophagus into the stomach to deliver a gastric residence system (10). The gastric residence system includes an inflatable member (11), valve (21) and an inflation tube (12; C3:L63-67, C4:L14-20, C5:L4-10). The inflatable member is capable of having a first deflated configuration and an inflated second configuration. The valve of the inflation tube may be magnetically retrieved to deflate the inflatable member to prepare for removal (C5:L51-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the binding component of the combination of Silverstein and Maloney with the capability of binding to the valve of the inflation tube of Garay, to provide means for a smooth withdrawal of the device from a gastric lumen. 
 Regarding claim 2, the combination of Silverstein, Maloney and Garay discloses that the binding component includes a magnet [0133; Silverstein].
Regarding claim 4
Regarding claim 5, the combination of Silverstein, Maloney and Garay discloses that the sensor is capable of determining a distance between the binding component and a second component (C3; L38-67[0154-0156; Silverstein]. It is noted that the second component is not positively recited. 
Regarding claim 7, the combination of Silverstein, Maloney and Garay discloses that the system is capable of maintaining contact with a gastric residence system during extraction of the gastric residence system from a location internal to a subject [0154-0156; Silverstein, (C5:L51-56; Garay)]. It is noted that the gastric residence is positively recited after the second occurrence in line 7 of claim 1.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein in view of Maloney and Garay, as applied to claim 5 above, and further in view of Sonnenschein et al. (US 2017/0218537A1, “Sonnenschein”).
Regarding claim 6, the combination of Silverstein, Maloney and Garay does not disclose that the sensor is a Hall effect sensor. 
In the same field of endeavor, which is sensors, Sonnenschein teaches a sensor that is capable of detecting and measuring motion of the tube. Multiple sensors are suitable for this purpose and include Hall effect sensors [0053].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sensor of the combination of Silverstein, Maloney and Garay, with the sensor, as taught by Sonnenschein, as this modification involves the simple substitution of one sensor for another for the predictable result of providing detection means.
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein in view of Maloney and Garay, as applied to claim 1 above, and further in view of Kalloo et al. (US 2017/0049598A1).
Regarding claim 10-13, the combination of Silverstein, Maloney and Garay as discussed above in claim 1 discloses that the flexible member (114; [0133]) of the component having a binding component associated with an end portion is administered transesophageally [0132]. A sensor (118; [0134]) associated with an end portion of the component determines a distance between the binding component and a gastric residence system [0154]. Silverstein discloses in Fig. 17 that a snare to grasp a gastric residence system (108) would not be necessary due to the mutually attractive magnets. Silverstein further discloses interlocking the end portion of the polymeric component with the residence system with a locking mechanism (interlock) that is associated with an end portion of the polymeric component and residence system to assure that the magnets stay coupled [0156]. Interlock is defined as overlapping or fitting together of projections and recess (google dictionary). The gastric residence system is removed, transesophageally, from the location internal to the subject [0155-0159]. However, Silverstein does not disclose that the component is formed of polymer, a gastric residence system including a first configuration and a second configuration or that the locking mechanism is a snare or a barbed feature.
In the same field of endeavor, which is nasogastric tubes, Maloney teaches a nasogastric tube that is formed of a flexible polymeric material [0023]. The tube ranges in maximum diameter of 5-10mm which is within the claimed range of less than or equal to 7mm. Therefore, it would have been obvious to one of ordinary skill in the art before In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In the same field of endeavor, gastro devices, Garay teaches a naso-gastric tube (15) that is capable of being inserted through the mouth and esophagus into the stomach to deliver a gastric residence system (10). The gastric residence system includes an inflatable member (11), valve (21) and an inflation tube (12; C3:L63-67, C4:L14-20, C5:L4-10). The inflatable member is capable of having a first deflated configuration and an inflated second configuration. The valve of the inflation tube may be magnetically retrieved to deflate the inflatable member to prepare for removal (C5:L51-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the gastric residence system of Silverstein with the gastric residence system, as taught by Garay, as this modification involves the simple substation of one gastric residence system for another for the predictable result of providing different systems for different procedures. With this modification, the binding component of the combination of Silverstein and 
In the same field of endeavor, gastric devices, Kalloo teaches a retrieval system in the form of a catheter that includes capture elements, forceps or grasper that are interpreted as a plurality of barbed features and a snare type device that is capable of assisting in retrieval of a device [0050]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the complementary portions of the tube and the magnetic valve end of the residence system of the combination of Silverstein, Maloney and Garay with means to interlock together, as taught by Kalloo, in the form of barbs or a snare, to ensure that the tube and a inflation tube stay coupled as the system is withdrawn.

Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive. The Applicant contends that the phrases “member, component, and mechanism” are not general placeholders and instead recite functional language. It is the Examiner’s position that the terms member, component and mechanism do not recite sufficient structure to perform the recited function.  The generic placeholders are not preceded by a structural modifier.
Applicant’s arguments with respect to Ben-Haim have been fully considered and are persuasive with respect to not being capable of binding to a gastric residence system that is capable of having first and second configurations. The rejection of Ben-Haim has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-13 of Caillouette and Silverstein have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771